Exhibit 10.1 SEPARATION AGREEMENT This Separation Agreement (“ Agreement ”) is made by and between Ramin (“ Ron ”) Najafi (“ Executive ”) and NovaBay Pharmaceuticals, Inc. (the “ Company ”) (collectively referred to as the “ Parties ” or individually referred to as a “ Party ”). RECITALS WHEREAS, Executive was employed by the Company as its President and Chief Executive Officer; WHEREAS, the Company and Executive entered into a March 26, 2012 Employment Agreement (the “ Employment Agreement ”); WHEREAS, Executive is resigning from his role as President and Chief Executive Officer of the Company, and as a Director of the Board, effective at the close of business, Pacific Time, Wednesday, November 18, 2015 (the “ Separation Date ”); and WHEREAS, the Parties wish to assure a smooth transition and amicable separation, while permanently resolving any and all disputes arising between them, including, but not limited to, any and all claims arising out of or in any way related to Executive’s employment with, or separation from, the Company. NOW, THEREFORE, in consideration of the mutual promises made herein, the Company and Executive hereby agree as follows: COVENANTS 1.
